








Exhibit 10.3

NETWORK OPERATING AGREEMENT




PREAMBLE

This Network Operating Agreement, dated as of December 27, 2007 ("Effective
Date") is entered into by and between Southern Company Services, Inc., acting as
agent for Alabama Power Company, Georgia Power Company, Gulf Power Company, and
Mississippi Power Company ("Transmission Provider"), and Florida Public
Utilities Company ("Transmission Customer" or "FPU") (Transmission Provider and
Transmission Customer are referred to collectively as the "Parties" and
individually as a "Party"). The Parties agree that the provisions of this
Network Operating Agreement ("NOA"), the Agreement for Network Integration
Transmission Service between the Transmission Provider and Transmission Customer
dated as of December 27, 2007 (including the Specifications attached to such
agreement) ("Service Agreement"), and Southern Companies Open Access
Transmission Tariff ("Tariff'), as it may be amended from time to time, govern
the Transmission Provider's provision of Network Integration Transmission
Service. Unless specified herein, capitalized terms shall refer to the terms
define4 in the Tariff.

1.0

Balancing Authority Requirements

(a)

The Transmission Customer shall: (i) operate as a Balancing Authority under
applicable Reliability Standards and guidelines of the North American Electric
Reliability Corporation ("NERC") and the SERC Reliability Corporation ("SERC");
or (ii) satisfy such Balancing Authority requirements, including all Ancillary
Services requirements, by contracting with the Transmission Provider; or (iii)
satisfy such Balancing Authority requirements, including all related Ancillary
Services requirements (other than Scheduling, System Control and Dispatch
Service and Reactive Supply and Voltage Control from Generation Sources
Service), by contracting with another entity which can satisfy those
requirements in a manner that is consistent with Good Utility Practice and
satisfies NERC and SERC standards.

(b)

The Transmission Customer shall plan, construct, operate and maintain its
electric facilities and system (if any) that will be used to serve the
Transmission Customer's Network Load in accordance with: (i) Good Utility
Practice, which includes (but is not limited to) all applicable standards of
NERC, SERC, and the North American Energy Standards Board ("NAESB") (or their
respective successor(s) in function), as they may be modified from time to time;
and (ii) generally accepted practices in the region that are consistently
adhered to by the Transmission Provider.

2.0

Redispatch Procedures

(a)

When necessary to maintain the reliable operation of the Transmission System,
the Transmission Provider will take actions consistent with the Tariff to
effectively relieve an existing or potential transmission constraint in the
following order: (1) interrupt or curtail non-firm transactions; (2) redispatch
generating and other resources (including purchased power); and (3) curtail firm
transactions. If the Transmission Provider determines that redispatching
resources to relieve an existing or potential transmission constraint is
necessary to ensure the reliable operation of the Transmission System, the
appropriate resources of the Transmission Provider and the Transmission Customer
will be redispatched on a least-cost basis, without regard to the ownership of
such resources. The Transmission Provider will apprise the Transmission Customer
of its redispatch practices and procedures, as they may be modified from time to
time.

(b)

Promptly upon request, except as provided in subsection (c) of this Section 2.0,
the Transmission Customer will submit to the Transmission Provider verifiable
cost data for its Network Resources, which data estimates the cost to the
Transmission Customer of changing the generation output of each of its Network
Resources. This cost data will be used, along with similar data for the
Transmission Provider's resources, as the basis for least-cost redispatch. The
Transmission Provider's bulk power operations personnel will treat all such cost
data as confidential and in a manner consistent with the Standards of Conduct
(as set forth in 18 C.F.R. Part 358, as it may be amended from time-to-time),
and will not disclose to the Transmission Provider's wholesale marketing
personnel such redispatch cost data for any of the Transmission Customer's
Network Resources that are not under the Transmission Provider's operational
control. Except as provided in Subsection (c) of this Section 2.0, if the
Transmission Customer experiences changes to its costs, the Transmission
Customer will submit those changes to the Transmission Provider.  The
Transmission Provider will implement least-cost redispatch consistent with
existing contractual obligations and current practices and procedures for its
own resources. Except as provided in Subsection (c) of this Section 2.0, the
Transmission Customer shall comply immediately with requests for redispatch from
the Transmission Provider.

(c)

The Parties acknowledge that, so long as the Agreement for Generation Services
between the Gulf Power Company ("Gulf') and Transmission Customer dated as of
December 28, 2006, as may be amended from time to time ("Power Supply
Agreement") is in effect, (i) information regarding cost data for resources of
Gulf used to supply capacity and energy to FPU under that agreement shall be
supplied to the Transmission Provider by Gulf, and (ii) the Transmission
Provider shall communicate directly with Gulf regarding implementation of
redispatching, when required, of generating resources of Gulf and, if any, FPU's
other Network Resources that, for purposes of the Power Supply Agreement, are
under the dispatch control of Gulf.

(d)

Either the Transmission Customer or the Transmission Provider may audit, at its
own expense, particular redispatch events (such as the cause or necessity of the
redispatch and resource availability) or decisions regarding redispatch (such as
the cost or availability of generating resources) during normal business hours
following reasonable notice to the other Party. Any audit of cost data will be
performed by an independent agent at the requesting Party's cost. The
independent agent auditing such cost data will be a firm of certified public
accountants and will be required to keep all cost data confidential

(e)

To the extent redispatch charges are not accounted for under the Power Supply
Agreement, this paragraph (e) shall apply. Once redispatch has been implemented
as provided above, the Transmission Provider will book in a separate account the
total redispatch costs incurred by the Transmission Provider, by the
Transmission Customer, and other customers receiving Network Integration
Transmission Service from the Transmission Provider, based on the submitted cost
data. The Transmission Provider, the Transmission Customer, and other customers
receiving Network Integration Transmission Service from the Transmission
Provider will each bear a proportional share of the total redispatch costs based
on their most recently available Load Ratio Shares. The redispatch charge or
credit, as appropriate, will be reflected on the monthly bill of the
Transmission Customer subsequent to the redispatch event.

3.0

Metering and Balancing Authority Data Equipment

(a)

The Transmission Customer will be responsible for the cost of the purchase,
installation, operation, maintenance, repair and replacement of all metering
equipment necessary for the Transmission Provider to provide Network Integration
Transmission Service and, when appropriate, Ancillary Services. The maintenance
and calibration of said metering equipment will be conducted in accordance with
Good Utility Practices and acceptable meter accuracy standards. All metering
equipment used in the provision of service under this NOA and the Service
Agreement shall conform to Good Utility Practices and, to the extent
practicable, to the standards and practices of the Transmission Provider. Any
material deviations from the Transmission Provider's standards and practices
shall be communicated to the Transmission Provider through the Network Operating
Committee. The Transmission Provider and the Transmission Customer shall review
the metering equipment purchased and installed after commencement of service
hereunder to ensure conformance with such standards or practices.

(b)

Electric energy delivered to the Transmission Customer's Network Load by the
Transmission Provider will be measured by meters installed at the applicable
delivery points for such Network Load. When measurement is made at any location
other than a delivery point, suitable adjustments for losses between the point
of measurement and the delivery point will be agreed upon in writing between the
Parties and will be applied to all measurements so made. Billing and accounting
hereunder will, in all cases, reflect such adjustments for such losses. For the
purpose of this NOA such adjustment for losses shall be described in Section 2
of the Specifications to the Service Agreement.

(c)

Metering equipment that measures the delivery of energy to Transmission
Customer's Network Load will be tested by the Transmission Provider at least
biennially. Representatives of the other Party will be afforded reasonable prior
notice and an opportunity to witness such tests.

(d)

The Transmission Provider will, upon request of the Transmission Customer, make
additional tests of any of its metering equipment used for determining the
delivery of energy by the Transmission Provider to the Transmission Customer's
Network Load. If such additional tests show that the measurements made with this
metering equipment are accurate within one percent (positive or negative), the
cost of making such additional tests shall be paid by the Transmission Customer.

(e)

In the event any metering equipment used in the measurement of energy fails to
register or is found to be inaccurate, appropriate billing adjustments will be
made based on the best information and methodology available. If testing shows
that the measurements made with any metering equipment are accurate within one
percent (positive or negative), there shall be no correction of billing. If
testing shows that the measurements made with any metering equipment are not
accurate within one percent (positive or negative), the owner of the equipment
will make any necessary adjustments, repairs, or replacements as soon as
practicable. Measurements previously taken will be corrected for accounting and
billing purposes according to the percentage of inaccuracy so found for any
known period of inaccuracy. In the absence of information regarding the duration
of a meter inaccuracy, any accounting and billing adjustments to previous
invoice amounts shall be limited to inaccuracies over the ninety (90) days prior
to the date of such tests (unless otherwise agreed to by the Parties). This
section 3.0(e) is intended to be complementary to Section 14.0(g). In the event
of an inaccuracy and it is not clear whether such inaccuracy is attributable to
a "billing" error or a "metering" error, such instance of inaccuracy shall be
deemed to be, and shall be treated as, a "billing" error subject to all the
provisions of Section 14.0(g).

(f)

The Parties agree that under normal circumstances, actual metered data will be
used for billing purposes. To this end, the Transmission Provider or its
designee will, as soon as practicable after the last day of each month, cause
the meters at the Transmission Customer's deliver point to be read for the
purpose of preparing the monthly billing.

(g)

For any Network Resources other than those described in the Power Supply
Agreement, the Transmission Customer shall be responsible for (i) providing all
necessary metering data to the Transmission Provider regarding said generating
resource(s); and (ii) coordinating and carrying out all necessary meter
installations and testing at said generating resource(s) on Transmission
Customer's behalf.

(h)

In the event the Transmission Customer becomes a Balancing Authority, the
Transmission Customer will be responsible for the cost of the purchase,
installation, operation, maintenance, repair and replacement of all data
acquisition equipment, metering equipment, protection equipment, and any other
associated equipment and software, which may be required by either party for the
Transmission Customer to operate as a Balancing Authority as defined by NERC.
Such equipment shall conform to Good Utility Practice and the standards and
practices of the Transmission Provider's Balancing Authority. Prior to its
installation, the Transmission Provider and the Transmission Customer shall
review the equipment and software required by this Section to ensure conformance
with such standards or practices.

(i)

The selection of real time telemetry and data to be received by the Transmission
Provider and the Transmission Customer shall be at the reasonable discretion of
the Transmission Provider following consultation between the Transmission
Customer and Transmission Provider as identified in the duties of the Network
Operating Committee defined under Section 13, and as found consistent with Good
Utility Practice for reliability, security, and/or monitoring of Balancing
Authority operations. This telemetry includes, but is not limited to, loads,
line flows, voltages, generator output, and breaker status at any of the
Transmission Customer's transmission facilities.

(j)

Each Party shall be responsible for the costs of making any computer
modifications or changes required to its own computer system(s) as necessary to
implement this Section 3.0.

4.0

Operating Requirements

(a)

To the extent Transmission Customer acquires any generation resources or
designates generation resources as Network Resources (other than the Power
Supply Agreement), the Transmission Customer shall cause such generation
resources to be operated, and the Transmission Provider shall operate its
Transmission System, in a manner consistent with Good Utility Practice and in
compliance with NERC, SERC and NAESB (or their respective successor(s) in
function) requirements. The Network Operating Committee shall establish
appropriate standards to ensure that the operation of the Transmission
Customer's generation resources (if any) geographically located in the
Transmission Provider's Balancing Authority Area do not adversely impact the
Transmission Provider's Transmission System or the Transmission Provider's
ability to provide quality power to other customers of the Transmission
Provider.  The standards will address (but are not limited to) harmonic
currents, flicker, relaying and equipment coordination, resonance due to
load/capacitor switching, and voltage regulation. The Network Operating
Committee shall adopt industry accepted standards where available, and shall
establish procedures to: (i) verify compliance with the standards; (ii) maintain
compliance; and (iii) correct failures to comply in a timely manner. The Parties
agree that, so long as Gulf has dispatch control over the generation resources
of Gulf and FPU under the Power Supply Agreement, such dispatching and control
of those resources shall be deemed to satisfy all obligations with respect to
such resources under this Section 4.0.

(b)

Insofar as practicable, the Transmission Provider and the Transmission Customer
shall cause their respective systems to be protected, operated, and maintained
so as to avoid or minimize the likelihood of disturbances that might impair the
Network Integration Transmission Service provided by the Transmission Provider
under this Agreement.

(c)

In the event the Transmission Customer becomes subject to any NERC reliability
standards requiring installation of under-frequency load shedding equipment, the
Transmission Customer shall, at its own expense, provide, operate, and maintain
in service high-speed, digital under-frequency load shedding equipment. The
Transmission Customer will install under-frequency relays to disconnect
automatically an appropriate amount of load as determined by the Southern-FPU
Network Operating Committee, in a manner that is consistent with that followed
by the Transmission Provider. The installation of under-frequency relays to
accomplish any additional load shedding above that already installed shall be
completed on a schedule agreed to by the Southern-FPU Network Operating
Committee. The Southern-FPU Network Operating Committee may review the amount of
load that would be disconnected and make such adjustments and changes as
necessary.

(d)

In the event the Transmission Customer is required by any NERC reliability
standards, if the Transmission Provider modifies its load shedding program, the
Transmission Customer shall, at its expense, make changes to its equipment and
settings of such equipment, as required. The modifications shall be completed on
a schedule agreed upon by the Network Operating Committee. An on-going testing
program for the Parties' load shedding equipment will be determined by the
Network Operating Committee.

5.0

Scheduling

(a)

For those resources not scheduled by Gulf pursuant to the Power Supply
Agreement, the Transmission Customer shall provide to, or cause to be provided
to, the Transmission Provider a power schedule to serve Transmission Customer's
Network Load. Such schedules shall be appropriately tagged by the Transmission
Customer so that the Transmission Provider receives prior notice of the schedule
in accordance with NERC (or its successor in function) scheduling requirements
and standards.

(b)

In the event the Transmission Customer block schedules power, the Transmission
Customer shall provide to, or cause to be provided to, the Transmission Provider
necessary information including (but not limited to) the following: start and
stop times; amount of power; source of power; ramp rates; affected transmission
interconnections; and other information in accordance with NERC standards. The
cancellation or modification of the block schedule will be coordinated with the
Transmission Provider.

6.0

Operational Information

The Parties shall provide the following data needed for the safe and reliable
operation of the Transmission Provider's Transmission System and to implement
the provisions of the Tariff. The Transmission Provider and the Transmission
Customer will treat this information as confidential and in a manner consistent
with the Federal Energy Regulatory Commission's ("FERC") Standards of Conduct
(as set forth in 18 C.F.R. Part 358, as it may be amended from time-to time).

(a)

At least thirty-six (36) hours in advance of every calendar day, each Party
shall provide to the other its best forecast of any planned transmission
outage(s) and other outages of its facilities and other operating information
that substantially impacts both the reliable operation of the Transmission
Provider's Balancing Authority area and the provision of Network Integration
Transmission Service to the Transmission Customer. In the event that such
planned outages cannot be accommodated due to a transmission constraint on the
Transmission Provider's Transmission System and cannot be rescheduled for
another time, the provisions of Section 33 of the Tariff will be implemented if
appropriate. The Transmission Provider and the Transmission Customer will treat
any and all such information as confidential and will not disclose such
information to any of their respective employees (or to any third parties) who
engage in planning, directing organizing or carrying out wholesale merchant
activities. For the Transmission Provider, compliance with the Federal Energy
Regulatory Commission's Standards of Conduct (as set forth in 18 C.F.R. Part
358, as it may be amended from time-to-time) as they relate to the Transmission
Customer's information shall be deemed compliance with this provision.

(b)

The Transmission Provider shall notify and coordinate with the Transmission
Customer prior to the commencement of any work by the Transmission Provider (or
by contractors or agents performing on its behalf) that may directly or
indirectly have an adverse effect on the provision of Network Integration
Transmission Service hereunder. In addition, the Transmission Provider shall
promptly notify the Transmission Customer whenever any unscheduled or forced
outages occur that would substantially impact the provision of Network
Integration Transmission Service to the Transmission Customer. Prompt notice
shall also be given when such unscheduled or forced outages end.

(c)

The Transmission Customer shall notify and coordinate with the Transmission
Provider prior to the commencement of any work by the Transmission Customer (or
by contractors or agents performing on its behalf) that may directly or
indirectly have an adverse effect on the Transmission Provider's Transmission
System. In addition, the Transmission Customer shall promptly notify the
Transmission Provider whenever any unscheduled or forced outages occur that
would affect the reliable operation of the Transmission Provider's Transmission
System. Prompt notice shall also be given when such unscheduled or forced
outages end.

7.0

Network Planning

In order for the Transmission Provider to plan, on an ongoing basis, to meet the
Transmission Customer's requirements for Network Integration Transmission
Service, the Transmission Customer shall provide, by September 1 of each year,
updated information (10-year projection) for Transmission Customer's Network
Load at each Delivery Point (as defined in the Service Agreement) (including
real and reactive power demands) and Network Resources, as well as any other
information reasonably necessary to plan for Network Integration Transmission
Service. This type of information is consistent with the Transmission Provider's
information requirements for planning to serve its Native Load Customers. The
data will be provided in a format determined by the Network Operating Committee.
The Transmission Provider will treat this information as confidential and in a
manner consistent with the Standards of Conduct (codified at 18 C.F.R Part 358
as of the date of this NOA).

8.0

Character of Service

The power delivered under the Service Agreement and this NOA shall be three (3)
phase alternating current at a frequency of approximately sixty (60) hertz. Such
power shall be delivered at distribution, subtransmission, or bulk transmission
voltages, as appropriate.

If the Transmission Provider determines, in accordance with Good Utility
Practice, that the Transmission Customer's power factor is not consistent with
Good Utility Practice or imposes an undue burden on the Transmission Provider's
Transmission System, the Transmission Provider will notify the Transmission
Customer. Upon such notice, the Network Operating Committee shall convene in
order to discuss and agree upon the corrective action(s) that should be taken,
including (but not limited to) installing equipment needed to maintain proper
power factor. In the course of such discussions, the Network Operating Committee
shall determine which party shall appropriately bear the expense of such
corrective action(s), taking into account (among other things) which Party's
system is necessitating such action. In the event that the Parties cannot agree
on the appropriate corrective action(s) or associated cost responsibility,
Transmission Provider reserves the right to install all needed equipment, the
costs of which may be charged to the Transmission Customer to the extent that
such charges conform to and are consistent with FERC policy.

9.0

Transfer of Power and Energy Through Other Systems

Insofar as the transmission system of the Transmission Provider and the
facilities of the Transmission Customer may be directly or indirectly connected
with other electric systems, it is recognized that, because of the physical and
electrical characteristics of the facilities involved, power delivered under the
Service Agreement and this NOA may flow through such other systems. The Parties
agree to advise other electric systems as deemed appropriate of scheduled
transfers and to attempt to maintain good relationships with affected third
parties.

10.0

Notice

Any notice or request made to or by either Party regarding this NOA shall be
made to the representative of the other Party as indicated in the Service
Agreement.

11.0

Incorporation

The Tariff and the Service Agreement are incorporated herein and made a part
hereof. In the event of any conflict between the Tariff and the Service
Agreement or between the Tariff and this NOA, the Tariff shall control. In the
event of any conflict between the Service Agreement and this NOA, this NOA shall
control.

 12.0

Term

The term of this NOA shall be concurrent with the term of the Service Agreement,
as may be amended from time to time.

13.0

Southern-FPU Network Operating Committee

(a)

The Transmission Customer and the Transmission Provider shall each appoint one
representative and one alternate to the Southern-FPU Network Operating Committee
("Network Operating Committee").  Each Party shall notify the other Party of its
appointments in writing. Such appointments may be changed at any time by similar
notice.  The Network Operating Committee shall convene as necessary, but no less
than once each calendar year, to carry out the duties set forth herein.  The
Network Operating Committee shall convene at the request of either Party, at a
time and place agreed upon by the representatives.  Each representative and
alternate shall be a responsible person familiar with the day-to-day operations
of his or her respective system. The Network Operating Committee shall represent
the Transmission Provider and the Transmission Customer in all matters arising
under this NOA that may be delegated to it by mutual agreement of the Parties.

(b)

The duties of the Network Operating Committee shall include those specifically
referred to elsewhere in this NOA, including, but not limited to, the following:

(i)

Establish and maintain control and operating procedures, including those
pertaining to information transfers between operations centers, consistent with
the provisions of this NOA;

(ii)

Establish data requirements necessary for the Transmission Provider to provide
Network Integration Transmission Service in accordance with the terms and
conditions of the Tariff;

(iii)

Review the adequacy of data acquisition equipment, protective equipment, and any
other equipment or software requirements, standards, and procedures;

(iv)

Coordinate any modifications to the Transmission Customer's facilities that
might require changes in the Transmission Provider's real-time telemetry and
data acquisition system in order for Transmission Provider to continue to
provide service under the Service Agreement; (v)   Establish standards for the
design, operation, and maintenance of the facilities necessary to integrate the
Transmission Customer's Network Loads with the Transmission Provider's
Transmission System (including, but not limited to, RTUs, communication
equipment, relaying equipment and voltage/power factor measures);

(vi)

Develop, coordinate and monitor operational procedures for the implementation
and application of the Transmission Provider's redispatch procedures in
connection with service under the Service Agreement;

(vii)

Perform such other duties as may be conferred upon it by mutual agreement of the
Parties hereto;

(viii)

Review annually and update, as appropriate, information related to the
Transmission Customer's Network Load, the delivery points and voltage levels,
and associated network load forecasts; and

(ix)

Review annually plans and procedures that could impact either Party's
performance or obligations under this NOA or the Service Agreement.

(c)

Each Party shall cooperate to provide to the Network Operating Committee all
information required in the performance of its duties. All decisions and
agreements, if any, made by the Network Operating Committee shall be evidenced
in writing. The Network Operating Committee shall have no power to amend or
alter the provisions of this NOA, the Service Agreement, or any other
contractual arrangement between the Parties.

14.0

Miscellaneous

(a)

Any waiver at any time by either Party of its rights with respect to any default
of the other Party or with respect to any other matter arising in connection
with the Tariff, the Service Agreement, this NOA, the Power Supply Agreement or
any other arrangement between the parties shall not be considered a waiver with
respect to any other default or matter, whether related to the Tariff, the
Service Agreement or the NOA.

(b)

The Service Agreement and this NOA shall inure to the benefit of and be binding
upon the successors and assigns of the Parties. Neither the Service Agreement
nor this NOA shall be assigned by either Party without the written consent of
the other Party.

(c)

Neither the Service Agreement nor this NOA shall be construed to create rights
in, or to grant remedies to, or to delegate any duty, obligation, or undertaking
established herein to any third party as a beneficiary to the Service Agreement
or this NOA.

(d)

Nothing contained in the Service Agreement or this NOA shall restrict or limit
either Party from establishing, altering, or terminating interconnection points
with any entity not a party to the Service Agreement or this NOA or amending or
entering into such agreements.

(e)

The applicable provisions of the Service Agreement and this NOA will continue in
effect after termination to the extent necessary to provide for final billing,
billing adjustments and payments, and with respect to liability and
indemnification from acts or events that occurred while the Service Agreement
and NOA were in effect.

(f)

Southern Company Services, Inc. represents and warrants for the term of this NOA
and the Service Agreement that it has the authority to act for and bind each of
Alabama Power Company, Georgia Power Company, Gulf Power Company, and
Mississippi Power Company under this NOA and the Service Agreement. Further,
Southern Company Services, Inc. represents and warrants that it has the
authority to comply with the terms of this NOA and the Service Agreement, and to
fully implement this NOA and the Service Agreement as intended by the Parties,
and in a manner consistent with the terms and conditions of this NOA, the
Service Agreement (including any and all attached Specifications) and the
Tariff. FPU represents and warrants for the term of this NOA and the Service
Agreement that it has the legal power and authority to enter into this NOA and
the Service Agreement, to comply with the terms of this NOA and the Service
Agreement, and to fully implement this NOA and the Service Agreement as intended
by the Parties, and in a manner consistent with the terms and conditions of this
NOA, the Service Agreement (including the attached Specifications) and the
Tariff.

(g)

If an overcharge or undercharge in any form whatsoever shall at any time be
found and the invoice therefore has been paid, the Party that has been paid the
overcharge shall refund the amount of the overcharge to the other Party, and the
Party that has been undercharged shall pay the amount of the undercharge to the
other Party. Overcharge and undercharge balances shall be settled within twenty
(20) days of receipt of an invoice showing the amount(s) due. However, no
retroactive adjustment shall be made for any overcharge or undercharge unless
written notice of the same is provided to the other Party within a period of
twenty four (24) months from the date of the invoice in which such overcharge or
undercharge was first included. This section 14.0(g) is intended to be
complementary to Section 3.0(e). In the event of an inaccuracy and it is not
clear whether such inaccuracy is attributable to a "billing" error or a
"metering" error, such instance of inaccuracy shall be deemed to be, and shall
be treated as, a "billing" error subject to all the provisions of this Section
14.0(g).




[The next page is the signature page.]





1
















IN WITNESS WHEREOF, the Parties have caused this NOA to be executed by their
respective authorized officials.

Southern Company Services, Inc.,




As Agent For

Alabama Power Company

Georgia Power Company

Gulf Power Company

Mississippi Power Company







By:

/s/ Brian Ivey

      Title:

Vice President

Date:

06/03/08










Florida Public Utilities Company,







By:

/s/ C. L. Stein

 Title: Senior Vice President and COO

Date:

05/29/08

C.L. Stein




By:

/s/ J. T. English

 Title: President and CEO

Date:

05/29/08

C.L. Stein














2





